PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/308,540
Filing Date: 10 Dec 2018
Appellant(s): TAYLOR COMMERICAL FOODSERVICE, LLC



__________________
Stephen Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/17/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding page 6 of the arguments appellant discusses the combination of Cocchi and Klier as it relates to the freeze circuit and the liquid circuit extracting product from the container (emphasis on singular). 
First, the combination of Cocchi and Klier will be summarized. Cocchi is directed to a machine for making both ice creams and shakes (1:6-7). Liquid product is contained within container (3) and passes through a freeze circuit (5) where the product is frozen (with freezing chamber 4). The now frozen product is fed to mixing or blending chamber (6). Cocchi additionally provides for a liquid circuit (16) which provides a diluting liquid such as water or milk (3:37 “water or milk”) from a second container (17) to the mixing or blending chamber (6). This diluting liquid, which may also be heated, dilutes the frozen product to form a less dense product such as a shake (5:62-64).
Thus, Cocchi and the instant claim differ in that Cocchi utilizes a second container (17) to supply the liquid circuit rather than utilize the same product from the container (3).
Klier resolves this deficiency. Klier discloses a single container (110 of figure 1) which supplies by way both a freezing circuit (frozen by ice flake maker 130) and a liquid circuit (bypass of 130 shown in figure 1 from 110 to 160) which both feed a blending unit (160). These parallel circuits are identified in the annotated figure below. Klier mixes a ratio of the base product in liquid form (from the liquid circuit) and base product in frozen form (from the freezing circuit) in order to obtain the required texture (6:42-43). Note that Klier is not limited to water as a base product but also includes “milk, juice, or any other drinkable liquid” (6:40-41).

    PNG
    media_image2.png
    922
    719
    media_image2.png
    Greyscale

Figure 1 - annotated figure 1 of Klier
Klier teaches the use of a single source or container to supply both the frozen and liquid portions to be blended to result in a dispensed product. Cocchi is modified in light of this teaching to connect an inlet of the liquid circuit (16a) to the container (3) to supply the base product in liquid form to the mixing or blending chamber (6). Thus, a separate diluting liquid container may be eliminated.
Appellant disagrees that this modification is obvious; at pages 6 and 7 appellant points to the use of water. First it is noted that the base product of Cocchi is still utilized and second that even if the product were borrowed from Klier that the reference includes a dairy product “milk” (6:40-41) as the base product. Regarding differences in freezing and thawing temperatures of different base products and different energy inputs; both references disclose the freezing of dairy products. Although appellant asserts that “substantially different” temperatures and energies are observed in treating the products (without particular evidence), the references both provide for the treatment of various products to evidence that the freezing of dairy products are within the level of ordinary skill in the art and within the scope of both prior art devices.
Next appellant discusses the limitation of the “single dispensing nozzle for dispensing the product in the soft ice cream consistency and the shake consistency” as required by claim 1. The outstanding rejection takes two alternative positions 1) that outfeed pipe 12 of Cocchi is a single dispensing nozzle and therefor meets said limitation or 2) that Cocchi’750 provides a single dispensing nozzle to Cocchi, substituting one dispenser for the another. Appellant argues the first position on pages 8-10 and the second on pages 7-8. The office’s response will begin with the first position.
To summarize the first position of the final rejection in regard to the “single dispensing nozzle”: Cocchi provides the dispenser tap 11 which includes an outfeed pipe 12 through which ice cream or shake is able to exit (3:13-19). Clearly the disclosure of Cocchi uses the term “pipe” rather than “nozzle”; however, in this instance the difference lies only in nomenclature. A reference need not describe a limitation in haec verba. See In re Bode, 550 F.2d 656, 660 (CCPA 1977). The term nozzle was defined in the final office action as “a short tube with a taper or constriction used (as on a hose) to speed up or direct a flow of fluid” from Merriam-Webster online. The annotated figure below (taken from Cocchi figure 3) shows the tapering or constricting of outfeed pipe 12 as it applies to the definition of “nozzle”.

    PNG
    media_image3.png
    502
    685
    media_image3.png
    Greyscale

Figure 2 - Annotated figure 3 of Cocchi

From the annotated figure it is shown that the pipe narrows along the thickness of plate 27. The outlet side of the pipe 12 is narrower than the inlet side of the pipe 12 and therefor constricts or tapers. This is the characteristic geometry of a nozzle from the definition above and as outfeed pipe 12 meets the definition of a nozzle it is a nozzle.
At page 9, appellant asserts two definitions of a pipe. In response, “pipe” is not limited to the definitions provided by applicant. Regarding definition 2(a) which asserts a “long tube”, the length of the outfeed pipe 12 of Cocchi is limited to the thickness of the base wall 27 as the outfeed pipe 12 is formed in the base wall 27 and isn’t particularly “long”. The alternative of definition 2(a) is a “hollow body” which does not frustrate the definition of a nozzle provided above. In regard to the second definition 3(a), as shown in figure 3 there are a plurality of diameters along the length of the outfeed pipe 12 and is clearly not limited to a simple cylinder. The drawing cannot be simply ignored. Appellant goes on to state that nothing in the definition of “pipe” would connote “nozzle”; the office does not assert that the terms pipe and nozzle are generally synonyms. In this instance the outfeed pipe 12 of Cocchi is a nozzle due to its short tube (the length being limited to the thickness of the base wall 27) and taper or constriction (the narrowing of diameters along the flow direction) to speed up or direct flow (flow is directed from the mixing chamber 6 to dispensing). Although appellant purports that “there is no reason to consider this structure to be a nozzle” the evidence is the structure clearly shown in the figure as explained above.
At page 10 appellant asserts that the geometry of 12 cannot be determined from the figure and states from MPEP 2125 that “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” As discussed above the drawings do clearly show the structure claimed, the structure being a nozzle. To state again; the outfeed pipe 12 of Cocchi is a nozzle due to being a short tube (the length being limited to the thickness of the base wall 27) having a taper or constriction (the narrowing of diameters along the flow direction form a taper or constriction) to speed up or direct flow (the flow is directed from the mixing chamber 6 to dispensing). Referring further to MPEP 2125 “it does not matter that the feature shown is unintended or unexplained in the specification”, thus although there is no explicit statement of tapering or constricting in the specification this does not preclude one of skill from gleaning this fact from the drawing. Regarding scale, MPEP 2125 further states "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue." In this instance there is no reliance on “precise proportions” or “particular sizes” but rather mere relative proportions or sizes. The office does not assert that the outlet diameter of 12 is smaller than the inlet diameter by a particular amount but rather that it is merely smaller.
Returning to the second position of the final rejection in regard to the “single dispensing nozzle”; Cocchi’750 was provided. Arguments are found at pages 7-8. Appellant does not dispute that Cocchi’750 teaches the feature of a single dispensing nozzle for dispensing both consistencies, but rather argues that the modification is not obvious. Cocchi teaches a plate 24 which includes subsequent shaping or forming nozzles 25 and 26 for the respective ice-cream and shakes. Appellant points out that by positioning plate 24 to provide nozzle 25 and 26 a signal is sent to the control unit 33 to produce the appropriate ice-cream or shake consistency which is a “simple and user-friendly method” (page 8). Cocchi’750 provides a series of buttons to select the desired dispensing consistency (paragraphs [0021] - [0026] describe buttons for the selection of ice-cream or shake dispensing with syrup). Whether one of positioning a plate or pressing a button is more “simple and user-friendly” than the other is ultimately subjective. However, by an objective measure there are provided two known solutions for the dispensing of both ice-cream and shake consistencies from a single dispenser (one provided by Cocchi and the other provided by Cocchi’750). Substituting one for the other predictably still allows for the dispensing of ice-cream and shakes.
The feature of a “check valve” is discussed at pages 10-11. As discussed at the bottom of page 10, official notice was taken of check valves and it is not disputed that they are old and well known. The check valve as claimed is applied to the liquid circuit. Cocchi teaches the liquid circuit extending from tank 17 (which contains milk 3:37) passing through the temperature device (heating element 18) to the mixing or blending chamber (6). In response first, it is noted that modification in view of Klier removes tank 17 to instead rely on container 3 as a source for the liquid circuit. Appellant asserts a lack of contamination risk due to the force of gravity. However, flow of the liquid circuit of Cocchi flows upwardly from heating element 18 through pump 19 to the mixing or blending chamber 6. Thus, citation to gravity is unpersuasive as product, absent a check valve, may drain backwardly from mixing or blending chamber 6 and provide risk of fouling or spoilage. It is also notable that the container of the instant application and the container of Cocchi are in the same location relative to the mixing chamber (6), and therefor have the same risk in regard to gravity.
At the second paragraph of page 11 appellant cites to the water of Klier in order to show no contamination risk. Klier states that the base liquid may include “milk, juice, or any other drinkable liquid.” (6:40-41). Klier is not limited to water thus, citation to water alone is unpersuasive in frustrating the combination. In other words, appellant’s argument is based on omission of Klier’s teaching. 
Pages 11-14 largely repeat the same arguments above against the rejection of claim 16 and the position of the office is the same. Page 12 includes an argument not found above which includes that “Cocchi’s diluting liquid is not the same as the base provide and is not capable of being frozen into an ice cream consistency”. Without conceding whether or not milk can be frozen to an ice cream consistency, this point is moot in regard to the final rejection. Cocchi is modified by Klier to utilize the single source of base product for both the freeze and liquid circuits.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763      

/Janet Baxter/
TC 3700 MQAS
    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.